Title: From George Washington to William Livingston, 16 April 1777
From: Washington, George
To: Livingston, William



Sir
Head Quarters Morris Town 16th April 1777

I am honored with yours of the 14th. I dont know whether Colo. Duyckink comes under the Civil or Military Jurisdiction, but from the following State of the facts on which I ordered him to be secured, you will be able to form a Judgment, and if you think, he falls within the line of civil Authority, I will most cheerfully give him up to you. Colo. Duyckink, some time in the Winter came voluntarily out of Brunswic and surrendered himself to Genl Dickinson at Mill Stone—said he had seen my proclamation and had come to take the benefit—that he had been ill used by the British Army—and that he was determined to remain with his Countrymen. Genl Dickinson sent him up to me, he told me the same story, and I permitted him to go at large.
Some little time after this he applied to Lord Stirling for liberty to return again to Brunswic, who not being acquainted with Circumstances, granted him permission, but before he went Genl Dickinson luckily recd information from a person who came out of Brunswic, who told him that he heard Cortland Skinner tell Duyckink, “he was afraid it would not do and that there would be danger in the Experiment” meaning his going out under pretence of becoming a Convert. Upon this he was stopped and carried before Genl Green, who asked him what was the Reason of this sudden Alteration in his Sentiments. He said that he could not in Conscience take the Oaths to the State as he had taken the Oath of Allegeance to the King, that the people in the Country threatned his life, and that he thought he had better return. Genl Green asked him if he had not considered the matter of taking the Oaths to the State before he came out as he owned he had seen the proclamation, but he gave such evasive Answers that it convinced us, that he only came out to get intelligence and I therefore

had him apprehended and sent to Philada where he has since been confined.
He is looked upon as so dangerous a Man by the well affected in this part of the Country, that I beleive his being set at liberty and suffered to remain in the Country would create great Uneasiness. I have the honor to be &c.
